Citation Nr: 1522358	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-26 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond June 14, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from September 1971 to October 1988.  The appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge at a Board hearing in Washington, DC in June 2013 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant, who is the Veteran's daughter, was born in June 1983.

2.  The Veteran passed away in May 1990.

3.  The appellant turned 18 years of age in June 2001 and turned 26 in June 2009, which is her delimiting date for benefit eligibility (except in circumstances where the law would provide for an extension of the delimiting date).

4.  In a December 2010 rating decision, the Philadelphia, Pennsylvania RO granted entitlement to service connection for the cause of the Veteran's death and granted entitlement to Dependents' Educational Assistance (DEA), both effective from May 11, 1990, based on the holding of Nehmer v. Department of Veterans Affairs.

5.  In March 2011, the appellant filed a claim for DEA benefits, as she was expecting to begin classes at Tidewater Community College in June 2011.

6.  In April 2011, the RO determined that the appellant was entitled to Chapter 35 DEA benefits only for the period from June 14, 2001, to June 14, 2009 (i.e., between her 18th and 26th birthdays).


CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 DEA benefits beyond June 14, 2009, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032.  The Board notes that the appellant has been notified of the reasons for the denial of her claim, and has been afforded full opportunity to present evidence and argument with respect to the claim, including at a scheduled hearing at which she appeared.  

In that regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the bases of the prior determinations and the elements of the claim that were lacking to substantiate the claim for benefits.  Significantly, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Specifically, her representative discussed in extensive detail both during the hearing and in written argument the theories under which they believe that the appellant's claim should be granted.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant. 

In any event, it is noted that the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute; in other words, the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000).  Moreover, as specifically applied to education cases such as this, VA does not have a duty to notify and assist claimants when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefits, or there is not a reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. §§ 21.1031(b), 21.1032(d).

Legal Criteria, Factual Background, and Analysis

The appellant is claiming entitlement to benefits under Chapter 35, also known as DEA.  She filed an application for DEA benefits in March 2011, with an expected date of beginning her training or schooling in June 2011 at Tidewater Community College.  During her June 2013 Board hearing she reported that she had, in fact, been enrolled and taking classes since June 2011.

The appellant, who was born in June 1983, is the daughter of the Veteran, who died in May 1990.  In a rating decision dated in December 2010, the RO granted service connection for the cause of the Veteran's death, effective in May 1990.  The RO emphasized that it previously denied the claims, but that it adjudicated the claims anew in light of the federal court order in Nehmer v. Department of Veterans Affairs.  In that regard, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The December 2010 rating decision also awarded basic eligibility to DEA under Chapter 35.
Educational assistance is available to a child of a veteran who has died of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(4), 21.3021(a)(1).  For purposes of Chapter 35, "child" means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  38 C.F.R. §§ 3.807(d)(1), 21.3021(b).  Under Chapter 35, where eligibility is derived as the result of a veteran's death, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs; the period of eligibility ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(b).

Beyond that eight-year period, from the child's 18th to the 26th birthdays, an extension of the eligibility period may be granted if an eligible child suspends pursuit of his or her program due to conditions that VA determines were beyond the child's control, as outlined in 38 C.F.R. § 21.3043.  38 C.F.R. 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education, he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies;

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program;

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program;

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family;

(e) Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043.

Notwithstanding this potential extension provision, no child is eligible for educational assistance beyond her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  An extension of the eligibility period may also be granted if an eligible child serves on duty in the Armed Forces, or is ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001.  38 U.S.C.A. § 3512(a)(5), (h); 38 C.F.R. §§ 21.3041(c), (h).  There are no other provisions for extending the period of eligibility, except as noted herein.

In this case, as previously noted, the Veteran died in May 1990 and the RO in a December 2010 rating decision granted service connection for the cause of his death and also granted basic eligibility for Chapter 35 DEA benefits, both effective from May 1990.  Documentation in the file shows that the appellant turned 18 years of age in June 2001, after the Veteran's death, and she turned 26 years of age in June 2009.  She initially applied for Chapter 35 DEA benefits in March 2011, several years prior to her 31st birthday.  She desired to enter a course of study at Tidewater Community College in June 2011.  She also indicated that she had not previously enrolled in any training program or schooling beyond high school, where she had received a general diploma in June 2001. 

In an April 2011 decisional letter, the RO denied the appellant's claim for DEA benefits from June 2011 for classes at Tidewater Community College.  The RO notified her that she could only use the benefits before June 14, 2009 (i.e., by her 26th birthday).  The RO explained that her eligibility window was between June 14, 2001, and June 14, 2009 (i.e., her 18th and 26th birthdays).

Applying the law to the undisputed facts of this case, the Board finds that the appellant is not entitled to DEA benefits under Chapter 35 beyond June 14, 2009, the date of her 26th birthday.  Her period of eligibility began on her 18th birthday and ended on her 26th birthday, in accordance with 38 U.S.C.A. § 3512(a) and 38 C.F.R. § 21.3041(b), and there is no evidence that she met the conditions for extension of the eligibility period beyond June 14, 2009.  That is, it is not shown, nor does the appellant claim, that she was in pursuit of a program of education that was suspended for reasons beyond her control, or that she had service in the military.  The Board acknowledges that at the time of her initial application for DEA benefits in March 2011 she had not yet reached her 31st birthday and potentially could be eligible for an extension of her ending date under 38 C.F.R. § 21.3041(g)(1); however, there is no evidence that the appellant suspended any course of study due to the circumstances outlined in 38 C.F.R. § 21.3043.  There is no evidence that she had a period of active duty or was engaged in church or missionary work during the applicable time period.  Similarly, there is no indication that conditions or employment or her own illness or illness of a family member precluded her pursuit of educational opportunities.  The appellant has not directly contended that immediate family or financial obligations beyond her control required her to take employment or otherwise precluded her pursuit of educational opportunities.  Indeed, as noted above, during her June 2013 Board hearing the appellant noted that she had been taking classes since 2011, which fails to support any implied contention that financial or family responsibilities prevented her from pursuing educational opportunities.    

To the extent that it could be argued that she was effectively suspended from pursuing any educational or training opportunities due to the absence of DEA educational benefits, such a contention is contradicted by the fact that she has been taking classes since June 2011, as evidenced by her testimony during the June 2013 Board hearing.  Thus, it was not the mere absence of DEA benefits that precluded schooling because she has been pursuing such education without the receipt of DEA benefits.  As the appellant's representative rightly noted in a May 2015 statement (citing to a Senate report), the purpose of Chapter 35 DEA benefits is to, "provid[e] opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  In this case, the appellant has been pursing educational opportunities since June 2011 and at least through her June 2013 Board hearing, despite not having received DEA benefits.  Thus, if the intent of DEA benefits is to provide educational opportunities for children of service members that would otherwise be impeded or interrupted due to the death of a parent, such a goal would not be served in this case given that during much, if not all, of the period for which the appellant contends eligibility for DEA benefits should be extended, she has managed to pursue her desired educational opportunities despite the absence of DEA benefits.

The Board has considered the arguments of the appellant and her representative that she should be entitled to DEA benefits beyond the age of 26 and not penalized for the fact that VA did not award service connection for the cause of her father's death until 2010.  In a May 2015 statement, the appellant's representative indicates that failing to extend her period of eligibility is absurd because such a result would have required her to be "clairvoyant enough to know that between 2001 and 2009 that the widow's claim would eventually be granted" and that she "should have acted prudently and filed a protective claim on the off chance that it might be granted at some point in time in the future."  The appellant's representative further argues that it did not appear that Congress had ever anticipated a scenario such as the one at issue.  

The Board certainly is sympathetic to these contentions; however, the law does not furnish any exceptions beyond the circumstances already noted (and for which the appellant did not meet) to extend the ending (delimiting) date for the period of eligibility on account of the Nehmer decision.  Moreover, the evidence indicates that the appellant has been pursuing her chosen course of study despite the absence of DEA benefits.  The Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")  The plain reading of the law does not entitle her to the benefits that she seeks beyond the delimiting date of June 14, 2009.  As noted, the RO has determined that she was entitled only to retroactive benefits during a period of eligibility between her 18th and 26th birthdays.

In sum, considering the facts of this case and the applicable law, the Board finds that the appellant is not eligible for Chapter 35 DEA benefits beyond June 14, 2009, her 26th birthday.  As noted, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the General Counsel of VA.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  There is no interpretation of the law that will result in the appellant being deemed eligible for Chapter 35 DEA benefits beyond June 14, 2009.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appellant's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, beyond June 14, 2009, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


